SIXTH DIVISION
                                                      May 2, 2008


No. 1-06-3604



FARMERS AUTOMOBILE INSURANCE      )     Appeal from the Circuit
ASSOCIATION,                      )     Court of Cook County.
                                  )
     Plaintiff-Appellant,         )
                                  )
     v.                           )     No. 02 CH 14288
                                  )
STEPHEN WROBLEWSKI and GLORIA     )
WROBLEWSKI,                       )     Honorable
                                  )     Peter Flynn,
     Defendants-Appellees.        )     Judge Presiding.



     JUSTICE O'MALLEY delivered the opinion of the court:

     Plaintiff Farmers Automobile Insurance Association (Farmers)

filed a declaratory judgment action against its insureds Stephen

and Gloria Wroblewski (Wroblewski),1 seeking a judgment that

Farmers was not obligated to provide uninsured motorist coverage

to Wroblewski in connection with a traffic accident involving

Wroblewski and Sharon Drolet, who was an uninsured motorist.    On

appeal, Farmers challenges (1) the circuit court's finding that

Wroblewski's settlement with Drolet's employer, which expressly

released from liability the employer's "agents" and "employees,"

did not release Wroblewski's claims against Drolet; (2) and the



     1
      According to defense counsel, Stephen Wroblewski died
during the pendency of the underlying action and this appeal is
brought solely on behalf of Gloria Wroblewski, who was Stephen's
wife.
1-06-3604

court's finding that Wroblewski's settlement with Drolet's

employer for $1.25 million should be offset against Wroblewski's

total damages ($1.85 million).      For the reasons that follow, we

reverse the judgment of the circuit court and remand for entry of

judgment in favor of Farmers.

                                BACKGROUND

  A.       Wroblewski's Personal Injury Action (Case No. 98 L 3863)

       Initially, in order to clarify the parties' respective

arguments on appeal, we briefly recount certain uncontested facts

contained in the parties' respective pleadings regarding a

separate action initiated by Wroblewski in connection with an

1997 automobile accident.

       On August 26, 1997, Wroblewski sustained serious physical

injuries after the vehicle that she was driving was involved in a

collision with a vehicle driven by Sherri Drolet, who died from

injuries that she sustained in that collision.      Thereafter,

Wroblewski filed a personal injury action (No. 98 L 3863) against

decedent Drolet's estate and Drolet's employer, namely, Walgreen

Company (hereinafter Walgreens2) under the theory of respondeat

superior.

       Ultimately, Wroblewski settled her claims against Walgreens


       2
      Walgreen Company is referred to in the record by
Walgreen(s) Company and Walgreen(s). For purposes of clarity, we
will refer to that corporate entity as Walgreens.

                                    2
1-06-3604

for $1.25 million and settled her claims against Drolet's estate

for $10,000.

     In regard to the Walgreens settlement, Wroblewski executed a

release of liability against Walgreens in exchange for a payment

of $1.25 million.     That release, in relevant part, released

Walgreens and its "agents" and "employees" from any and all

liability arising out of the accident between Wroblewski and

Drolet.

     In regard to the settlement with Drolet's estate, Wroblewski

executed a release of claims against Drolet's estate and Drolet's

insurer, namely, Gallant Insurance Company, in exchange for a

payment of $10,000.

     In March 2002, as a result of the settlements, the circuit

court dismissed Wroblewski's action against both Walgreens and

Drolet's estate.     According to the parties, Walgreens paid

Wroblewski $1.25 million pursuant to the terms of the settlement

with Wroblewski.

     However, as represented by the parties, Gallant Insurance

Company (Drolet's insurer) became insolvent at some point

subsequent to the settlement and did not pay Wroblewski $10,000

on behalf of Drolet.     Following this failure to pay, Wroblewski

filed a claim with Farmers seeking uninsured motorist coverage.

            B.   Farmers Files Declaratory Judgment Action


                                   3
1-06-3604

                     (Case No. 02 CH 14288)

     In August 2002, Farmers filed a complaint seeking a

declaratory judgment that Wroblewski was not entitled to

uninsured motorist coverage, which is the action that forms the

subject of this appeal.   Farmers attached to its complaint a copy

of Wroblewski's insurance policy, which provided uninsured

motorist coverage up to $100,000 and defined an uninsured

motorist as a motorist whose insurer "is or becomes insolvent."

     In pertinent part, Farmers argued in its complaint that the

limit of liability clause in Wroblewski's policy entitled Farmers

to offset the policy's limit ($100,000) for uninsured motorist

coverage against the proceeds Wroblewski had previously obtained

from her Walgreens settlement ($1.25 million).    Farmers also

noted that Wroblewski had signed a release in connection with the

Walgreens settlement, which released Walgreens and "all other

persons, firms, and corporations" from any claims arising from

the vehicle collision with Drolet.

     In October 2002, Wroblewski answered Farmers' complaint for

declaratory judgment, arguing that Farmers had wrongfully denied

her claim for uninsured motorist coverage.    In regard to the

release in the Walgreens settlement, Wroblewski admitted that she

had executed a release in favor of Walgreens, but denied that

Farmers had accurately detailed the terms and conditions of that


                                 4
1-06-3604

release.

     In December 2002, Farmers filed a motion for judgment on the

pleadings, which the circuit court converted to a motion for

summary judgment.

     In April 2003, the circuit court denied Farmers' motion for

summary judgment without prejudice.

     In July 2003, Wroblewski filed a motion to dismiss Farmers'

action based on lack of ripeness or, alternatively, for an order

compelling arbitration.   In relevant part, Wroblewski noted that

her actual damages had never been adjudicated through trial or

arbitration because her action against decedent Drolet's estate

remained pending.3   In regard to the Walgreens settlement and

release, Wroblewski argued that it was "nonsensical" to hold that

the Walgreens settlement extinguished any liability for uninsured

motorist coverage with respect to Drolet's estate because the

action against Drolet's estate remained pending and Illinois law

did not hold that a settlement with an employer extinguishes the

employee's liability.

     In August 2003, Farmers filed a combined response to

Wroblewski's motion to dismiss and a renewed motion for summary



     3
       On March 10, 2003, in response to a motion by Wroblewski,
the circuit court vacated its previous dismissal order as to
Drolet's estate and reinstated Wroblewski's personal injury
action solely against Drolet's estate (Case No. 48 L 3863).

                                 5
1-06-3604

judgment.    In its motion to dismiss, Farmers again noted that

Wroblewski had signed a release in the Walgreens settlement that

had released Walgreens and its "agents" and "employees."

Further, in relevant part, Farmers argued that Wroblewski was not

entitled to uninsured motorist coverage because Wroblewski had

already received $1.25 million from Walgreens "on behalf of

Drolet."    According to Farmers, a calculation of Wroblewski's

total damages was unnecessary because Farmers was entitled to

setoff the $100,000 limit for uninsured motorist coverage against

the $1.25 million Wroblewski received from the Walgreens

settlement.

     In October 2003, the circuit court (1) denied without

prejudice Wroblewski's motion for dismissal or order compelling

arbitration without prejudice and (2) denied without prejudice

Farmers' motion for summary judgment.

     In December 2003, Wroblewski filed a renewed motion to

dismiss for lack of ripeness.    In that pleading, Wroblewski

explained that the trial court had previously denied her first

motion to dismiss because it was "unclear" as to whether the

release in the Walgreen settlement also released Drolet's estate

from liability.    Wroblewski further explained that the court had

instructed the parties that it would reconsider the issue of the

Walgreens release "in light of the case law presented by the


                                  6
1-06-3604

parties on the issue of whether extrinsic evidence could be

considered by the court in determining the intent of the parties

in executing the Walgreens [r]elease."

     In relevant part, Wroblewski argued that a determination of

the scope of the Walgreens release was controlled by the parties'

intentions and that those intentions should be "discerned from

the release's express language as well as the circumstances

surrounding the agreement," citing this court's decision in

Doctor's Associates, Inc. v. Duree, 319 Ill. App. 3d 1032 (2001).

     Wroblewski attached to her pleading an affidavit from

Sheldon Brenner, who was the attorney that represented Wroblewski

in the settlement with Walgreens.    Wroblewski also attached an

affidavit from Tom Andrews, who was the attorney that represented

Walgreens in that settlement.   In those affidavits, both Brenner

and Andrews attested that the intention of the parties was to

release only Walgreens from any liability and not to release

Drolet's estate.   Wroblewski further noted that a separate

settlement was reached with Drolet, which also evidenced an

intention by the parties that the Walgreens settlement did not

release Drolet.

     On January 7, 2004, Farmers filed a combined response to

Wroblewski's motion to dismiss and a renewed motion for summary

judgment.   In that pleading, Farmers reasserted its claim that


                                 7
1-06-3604

Wroblewski was not entitled to uninsured motorist coverage

because Wroblewski had already been fully compensated as a result

of the Walgreens settlement.   In regard to the Walgreens release,

Farmers maintained that Wroblewski could not rely upon parol

evidence, namely, the affidavits of Brenner and Andrews, because

the Walgreens release was "comprehensive, precise, and

unambiguous."   According to Farmers, the Walgreens release

constituted a release by Wroblewski from all claims of liability

against Walgreens and its agents and employees, which is a class

that included Drolet, who was an employee of Walgreens.

     On January 12, 2004, Wroblewski responded to Farmers'

renewed motion for summary judgment, repeating her prior

assertion that the controversy was not ripe for adjudication

until her total damages had been calculated and her lawsuit

against Drolet's estate remained pending.

     In regard to the impact of the Walgreens release, Wroblewski

maintained that "no Illinois case holds that a settlement with

the employer extinguishes the employee's direct liability."

Wroblewski also noted that she entered into a separate settlement

with Drolet's estate and that her separate action against

Drolet's estate remained pending.    Wroblewski further maintained

that the Walgreens release contained "boilerplate language" that

"cannot reasonably be construed to have released [Wroblewski's]


                                 8
1-06-3604

claims against the Estate of Drolet."   Wroblewski argued that the

Walgreens release did not specifically identify Drolet by name,

and that a release which contained language releasing both a

named party "and all other persons" did not operate to release

other tortfeasors who are not specifically identified in the

release, citing Alsup v. Firestone Tire & Rubber Co., 101 Ill. 2d

196, 200-02 (1984).

     On January 22, 2004, the circuit court entered an order

referencing Wroblewski's renewed motion to dismiss and Farmers'

cross-motion for summary judgment, but did not enter a ruling on

either motion.   Instead, the court (1) found that the Walgreens

release executed by Wroblewski did not release Wroblewski's

claims against Drolet's estate or the uninsured motorist claim

against Farmers "under the circumstances presented"; (2) further

found that an adjudication of Wroblewski's damages through trial

or arbitration was required before the court could determine

whether and to what extent those damages exceed the amount of the

Walgreens settlement and whether uninsured motorist coverage was

available under Wroblewski's Farmers policy; and (3) continued

the case for a determination of whether Wroblewski's damages

should be adjudicated through trial or arbitration, "to be

discussed by the parties."

     On January 26, 2004, Farmers filed a motion for a Supreme


                                 9
1-06-3604

Court Rule 304(a) (210 Ill. 2d R. 304(a)) finding that there was

no just reason to delay an appeal of the court's January 22,

2004, order.   Also on January 26, 2004, Farmers filed a motion to

stay further proceedings pursuant to Supreme Court Rule 305(b)

(210 Ill. 2d R. 305(b)).

     On January 29, 2004, the circuit court denied Farmers'

motion seeking a Rule 304(a) finding and denied Farmers' motion

seeking a stay pursuant to Rule 305(b).   Also in that order, the

court directed Wroblewski to file a motion requesting

arbitration.

     On March 3, 2004, the circuit court entered an order

establishing a filing scheduling to permit Farmers to file a

motion for Rule 308 certification for interlocutory appeal (210

Ill. 2d R. 308).   In addition, that order also set a status

hearing for the scheduling of arbitration and noted, in relevant

part, that the "parties agree to arbitration."

     On March 10, 2004, Farmers filed a motion to certify a

question for interlocutory appeal under Supreme Court Rule 308,

arguing that such review was warranted to determine whether the

release executed in favor of vicariously liable Walgreen also

released Drolet and whether consideration of parol evidence to

determine that issue was permissible.

     On March 12, 2004, Wroblewski filed a response to Farmers'


                                10
1-06-3604

motion seeking Rule 308 certification, arguing that Farmers'

request should be denied because Farmers did not raise a question

of law and that such certification would delay the resolution of

the controversy.    Wroblewski also observed that Farmers had

agreed on March 3, 2004, to submit Wroblewski's damages claim to

arbitration.

     On March 24, 2004, the circuit court denied Farmers' motion

seeking Rule 308 certification.    Subsequently, as represented by

the parties, Wroblewski and Farmers proceeded to arbitration on

the issue of Wroblewski's total damages in connection with the

accident.

     Following arbitration in October 2006, an arbitration panel

found in favor of Wroblewski and assessed damages totaling

$1,850,000.    The panel further found that the damages were

subject to all the terms of the uninsured motorist provision of

Wroblewski's insurance policy.

     On November 28, 2006, the circuit court entered an order

confirming the arbitration award and entered judgment in favor of

Wroblewski and against Farmers in the amount of $100,000, which

represented the maximum amount of uninsured motorist coverage

available to Wroblewski under her Farmers' insurance policy.

     On December 13, 2006, Farmers appealed from the circuit

court's November 28, 2006, order and the court's January 22,


                                  11
1-06-3604

2004, order.

                             ANALYSIS

     On appeal, Farmers challenges (1) the circuit court's

January 22, 2004, order finding that the Walgreens release, which

released from liability Walgreen's agents and employees, did not

release Wroblewski's claims against Drolet, who was an employee

of Walgreens; and (2) the court's November 28, 2006, order

finding that Wroblewski's $1.25 million settlement should be

offset against Wroblewski's total damages, as opposed to a

complete offset against the $100,000 limit for uninsured motorist

coverage under her Farmers insurance policy.

                             A.   Waiver

     As a preliminary matter, we must address Wroblewski's

contention that Farmers has "waived all claims of error in this

appeal."    Specifically, Wroblewski asserts that (1) Farmers

cannot obtain review of the circuit court's January 22, 2004,

order because that order was a nonappealable interlocutory order;

(2) Farmers failed to "object" to the entry of the court's

November 28, 2006, order which Wroblewski characterizes as the

"only final and appealable order in this case"; and (3) Farmers

agreed to arbitration and abandoned its motion for summary

judgment by not renewing it or requesting a ruling on it after

the arbitration award was entered in Wroblewski's favor.    After


                                  12
1-06-3604

carefully reviewing the record, we disagree.

     First, the law is settled that an appeal from a final

judgment permits review of all preceding nonfinal orders that

produced that final judgment.   See, e.g., Pekin Insurance Co. v.

Pulte Home Corp., 344 Ill. App. 3d 64, 67-68 (2003).     Here, the

record establishes that the circuit court's nonfinal order on

January 22, 2004, produced the court's final November 28, 2006,

order.   Thus, our review on appeal includes both the circuit

court's nonfinal January 22, 2004, and the court's final November

28, 2006, order.

     Second, waiver is comprised of a litigant's intentional

relinquishment of a known right and it stems from a consensual

and affirmative act by that litigant.   Home Insurance Co. v.

Cincinnati Insurance Co., 213 Ill. 2d 307, 326 (2004).     Here, the

record demonstrates that Farmers did not commit any act that can

reasonably be construed as a relinquishment by Farmers of its

argument that Wroblewski was not entitled to uninsured motorist

coverage or that the Walgreens release effectively released

Wroblewski's claims against Drolet.   Instead, Farmers

consistently maintained its respective positions before the

circuit court.   Notably, before the circuit court, Farmers

unsuccessfully requested a Rule 304(a) finding of the court's

January 22, 2004, order in order to appeal that decision to this


                                13
1-06-3604

court and, also unsuccessfully, sought Rule 308 certification to

this court for determination of the issue of whether the

Walgreens release constituted a release of Wroblewski's claims

against Drolet's estate.

     Third, to the extent that Wroblewski challenges Farmers

agreement to arbitration and failure to object to the entry of

the circuit court's November 28, 2006, order, our supreme court

has explained that a formal objection is unnecessary "when it is

apparent that objection would be futile." People ex rel. Klaeren

v. Village of Lisle, 202 Ill. 2d 164, 178 (2002). Based on our

review of the record, it is apparent that any objection by

Farmers to arbitration or the entry of the November 28, 2006,

order would have been futile, especially where the circuit court

had essentially rejected all of Farmers' pertinent arguments

prior to arbitration and the entry of the November 28, 2006,

order.

     Accordingly, we reject Wroblewski's argument that Farmers

has waived its claims of error in this appeal arising from the

court's orders on January 22, 2004, and November 28, 2006.   We

now address the merits of those claims.

                      B.   Walgreens Release

     We first address Farmers' challenge to the circuit court's

order on January 22, 2004, which found that the Walgreens


                                14
1-06-3604

release, wherein Wroblewski expressly released Walgreen's

"agents" and "employees," did not operate to release Wroblewski's

claims against Drolet, who was an employee of Walgreens.

Specifically, Farmers contends that (1) the Walgreens release was

unambiguous on its face and that consideration of parol evidence

regarding the parties' intentions was impermissible and (2) the

reference in the Walgreens release to Walgreens' "agents" and

"employees" was sufficiently specific to release Drolet from any

liability because Drolet was an employee of Walgreens.

       A release is a contract and is therefore governed by

contract law.     Farm Credit Bank v. Whitlock, 144 Ill. 2d 440, 447

(1991).    We review de novo questions of law involving the

construction or interpretation of a contract. Dowling v. Chicago

Options Associates, Inc., 226 Ill. 2d 277, 285 (2007).

       The cardinal rule of contract interpretation is to give

effect to the intent of the parties.     Gallagher v. Lenart, 226

Ill. 2d 208, 232 (2007).    When determining the intentions of the

parties, a reviewing court should first consider the plain and

ordinary meaning of the contractual language, which is the best

indication of the parties' intentions.     Gallagher, 226 Ill. 2d at

233.    In addition, it is important to construe a contract as a

whole and view each part in light of the others.     Gallagher, 226

Ill. 2d at 233.


                                  15
1-06-3604

     Where the terms of a contractual release are clear and

explicit, a reviewing court must enforce them as written.     Fuller

Family Holdings, LLC v. Northern Trust Co., 371 Ill. App. 3d 605,

614 (2007), citing Rakowski v. Lucente, 104 Ill. 2d 317, 323

(1984).    Under the "parol evidence rule," extrinsic evidence is

inadmissible to vary or modify the unambiguous provisions of a

written contract.    Evans v. Lima Lima Flight Team, Inc., 373 Ill.

App. 3d 407, 413 (2007).

     Our supreme court, in discussing section 2(c) of the Uniform

Contribution Among Tortfeasors Act, has concluded that in order

for a general release to release the liability of joint

tortfeasors who did not bargain for that release, those remaining

tortfeasors must be specifically identified in the release.

Alsup v. Firestone Tire & Rubber Co., 101 Ill. 2d 196, 200-02

(1984), citing Uniform Contribution Among Tortfeasors Act, 12

U.L.A. 57, 59-62 (1975).   Subsequently, this court has

interpreted Alsup and found that its requirement of specific

identification can be satisfied by the designation of a class of

persons.    Polsky v. BDO Seidman, 293 Ill. App. 3d 414, 422 (1997)

(concluding that the class designation "agents" satisfies Alsup

and releases individuals who belong to that class).   See also

Cummings v. Beaton & Associates, Inc., 249 Ill. App. 3d 287, 323

(1992) (concluding that "Alsup permits identification [of joint


                                 16
1-06-3604

tortfeasors] by means other than actual naming (such as

designation by class of persons)"); Christmas v. Hughes, 187 Ill.

App. 3d 453, 456-57 (1989) (unnamed employee of cab company

properly released under a covenant not to sue the cab company or

"any of its agents, servants, or employees").

     In the case sub judice, the release at issue provided, in

pertinent part, as follows:

                 "Gloria and Stephen Wroblewski *** for

            the sole consideration of one million two

            hundred and fifty thousand dollars *** hereby

            forever release, acquit, discharge, and

            covenant to hold harmless Walgreen Co. and

            its *** agents, employees *** from any and

            all accounts[,] actions, causes of action,

            claims, debts, demands, damages, liens,

            costs, suits, loss of services, expenses and

            compensation, of whatsoever kind of nature,

            in law or in equity, arising from, or in any

            way growing out of, any and all known and

            unknown, foreseen and unforeseen bodily and

            personal injuries, damage to property, and

            the consequences therefore, resulting or to

            result from a certain incident, which


                                 17
1-06-3604

            occurred on or about the 26th day of August,

            1997, and which is more specifically

            described in the lawsuit *** entitled Gloria

            and Stephen Wroblewski v. Victoria Reidl, as

            Special Administrator of Sherri Drolet,

            Deceased, Individually [sic] Agent or

            Employee of Walgreen Co. ***, for which we,

            Gloria and Stephen Wroblewski have claimed

            the said Walgreen Co. to be legally liable,

            which liability is expressly denied."

The terms contained in this release clearly and explicitly

release Walgreens and its "agents" and "employees" from any and

all claims of liability advanced by Wroblewski in connection with

the underlying traffic accident between Wroblewski and Drolet.

     Notably, in the context of the facts of this case, the terms

"agents" and "employees" are classes that sufficiently identify

Drolet because she is a member of those classes.      See, e.g.,

Polsky, 293 Ill. App. 3d at 422.      Furthermore, the language of

the release expressly refers to Drolet by name and identifies her

as an agent or employee of Walgreens in its reference to the

underlying litigation.    Specifically, in pertinent part, the

language of the release refers to the August 26, 1997, "incident"

and explains that the incident "is more specifically described in


                                 18
1-06-3604

the lawsuit *** entitled *** Wroblewski v. Victoria Reidl, as

Special Administrator of Sherri Drolet, Deceased, Individually

[sic] Agent or Employee of Walgreen Co." (Emphasis added.)

     After construing the plain and ordinary meaning of these

unambiguous terms as a whole, we conclude that Wroblewski

effectively released any and all of her claims against Drolet by

executing the release with Walgreens and its agents and employees

in exchange for $1.25 million.   Consequently, we find that the

circuit court erred when it reached the opposite conclusion.

     Wroblewski's reliance on our decision in Doctor's

Associates, Inc. v. Duree, 319 Ill. App. 3d 1032 (2001), does not

alter our conclusion because of the particular factual

circumstances presented in that case.   We note that Wroblewski

also relied on Duree as support for her position before the

circuit court.

     In particular, in Duree, the plaintiff received an award of

sanctions from a Kansas court against the defendant, who was an

attorney and represented individuals that the plaintiff had sued

in Kansas.   Duree, 319 Ill. App. 3d at 1037-39.   The plaintiff

then sought and received an order from an Illinois court

enforcing that Kansas award as an Illinois judgment.     Duree, 319

Ill. App. 3d at 1039.   On appeal from enforcement of the Kansas

award as an Illinois judgment, the defendant argued, inter alia,


                                 19
1-06-3604

that a release executed by the plaintiff and a third party in an

unrelated matter operated to release the defendant from the

Kansas judgment because that release included the third party's

"attorneys" and the defendant claimed that he was the third

party's attorney in that unrelated matter.   Duree, 319 Ill. App.

3d at 1044.

     The Duree court rejected the defendant's arguments and noted

that the intention of the parties controlled the scope and effect

of the release and that the parties' intentions could be

discerned from the language of the release and the "circumstances

surrounding the agreement."   Duree, 319 Ill. App. 3d at 1045.    In

reaching that conclusion, the Duree court found that (1) the

record contained no evidence that the defendant was the attorney

for the third party; (2) the release did not identify the

defendant by name and was limited to the individuals "expressly

set forth"; (3) the language of the agreement clearly and

unambiguously was limited to resolving the matters between the

plaintiff and the third party; (4) and there was nothing in the

record to suggest that the third party was even aware of the

Kansas judgment when it executed the release with the plaintiff.

Duree, 319 Ill. App. 3d at 1044-46.

     Here, Drolet is an undisputed employee of Walgreens and is

specifically referred to as such in the language of the Walgreens


                                20
1-06-3604

release.    However, in Duree, in stark contrast to this case, it

was not clear whether the attorney was the attorney of the third

party and the attorney was not identified by name in the release.

Moreover, again unlike this case, in Duree, this court had to

consider the impact of a foreign judgment.   Based on these

distinctions, we conclude that Duree is not dispositive of the

controversy in this case.

     Essentially, Wroblewski urges this court to focus on parol

evidence and conclude that the parties did not intend for the

Walgreens release to release her claims against Drolet's estate.

Wroblewski characterizes the language in the release as

"boilerplate," but does not argue that the language is in any way

ambiguous.   In fact, Wroblewski fails to respond to Farmers'

contention that the language of the Walgreens release was clear

and unambiguous.

      Most significantly, Wroblewski's entire argument regarding

the parties' intentions in the Walgreens release is based on

parol evidence, as opposed to the language of the contract.

Specifically, Wroblewski relies exclusively upon (1) the

affidavits from her attorney and Walgreens' attorney, who both

attested that the parties did not intend the Walgreens release to

release her claims against Drolet; and (2) a separate action

wherein the circuit court reinstated Wroblewski's action against


                                 21
1-06-3604

Drolet's estate.

     However, because we have found that the language of the

Walgreens release is unambiguous and Wroblewski fails to argue

otherwise, we decline to consider the parol evidence upon which

she relies to ascertain the parties' intentions.       Evans, 373 Ill.

App. 3d at 413 ("parol evidence rule" bars consideration of

extrinsic evidence to modify the unambiguous provisions of a

written contract).    As our supreme court has explained:

            "'What the parties to a written contract may

            have understood as to the meaning of the

            language used is not admissible in evidence.

            The intention or understanding the parties,

            when there is a written contract in evidence,

            must be determined not from what the parties

            thought but from the language of the contract

            itself. [Citation.]'"    Rakowski, 104 Ill. 2d

            at 323, quoting Saddler v. National Bank, 403

            Ill. 218, 228 (1949).

Thus, where we have found that the contractual terms in the

Walgreens release are unambiguous, we are constrained to the

language contained in that release itself and cannot consider the

parol evidence advanced by Wroblewski.

             C.   Insurance Coverage under Wroblewski's


                                    22
1-06-3604

                       Farmers Insurance Policy

     Because we have determined that Wroblewski released her

claims against Drolet by operation of the Walgreens release,

Wroblewski is not entitled to seek uninsured motorist coverage

from Farmers on behalf of Drolet.      Therefore, we do not address

the coverage issue because it has been rendered moot by our

interpretation of the Walgreens release.     See In re Marriage of

Michaelson, 359 Ill. App. 3d 706, 717 (2005) (generally, a court

will not review moot issues, and an issue is moot if no actual

controversy exists).

     Furthermore, in accordance with our finding that the circuit

court erred when it determined that Wroblewski was entitled to

uninsured motorist coverage and submitted that coverage issue to

arbitration, we necessarily conclude that the resulting

arbitration award in Wroblewski's favor must be vacated because

that award constitutes a gross error of law.

     As this court has previously determined, while we cannot

vacate an arbitration award based on errors in judgment or

mistakes of fact or law, we have authority to vacate an

arbitration award where, as occurred here, the arbitration award

contains a gross error of law apparent on its face.       Galasso v.

KNS Cos., 364 Ill. App. 3d 124, 131 (2006).       To vacate an award

based on a gross error of law, a reviewing court must be able to


                                  23
1-06-3604

conclude from the face of the award that the arbitrators were so

mistaken as to the law that, if apprised of the mistake, they

would have ruled differently.    TruServ Corp. v. Ernst & Young

LLP, 376 Ill. App. 3d 218, 224-25 (2007).   In the case sub

judice, after reviewing the face of the arbitration award, we

conclude that the arbitrators would have ruled differently had

they properly been apprised that Wroblewski was not entitled to

uninsured motorist coverage as a result of the Walgreens

settlement and release.

                              CONCLUSION

     For the foregoing reasons, we reverse the judgment of the

circuit court and remand for entry of judgment in favor of

Farmers that is consistent with this opinion.

     Reversed and remanded.

     JOSEPH GORDON and McNULTY JJ., concur.

.




                                  24
      REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT


   TITLE          FARMERS AUTOMOBILE INSURANCE ASSOCIATION,
   of Case
                         Plaintiff-Appellant

                         v.

                  STEPHEN WROBLEWSKI and GLORIA WROBLWESKI,

                         Defendants-Appellees.




 Docket No.       1-06-3604


  COURT           Appellate Court of Illinois
                  First District, Sixth Division


  Opinion         MAY 2, 2008
   Filed

 JUSTICES         JUSTICE O'MALLEY delivered the opinion of the court:
                  JOSEPH GORDON and McNULTY JJ., concur.


  Appeal's        Appeal from the Circuit Court of Cook County.
 Origination      The Hon. Peter Flynn, Judge Presiding.


 Counsel for      For Appellant, Robert Marc Chemers and David S. Osborne,
APPELLANT         Pretzel & Stouffer, Chartered, Chicago, Illinois.


Counsel for       For Appellee, Stephen A. Kolodziej, Scott R. Britton, and
APPELLEE          Sheldon A. Brenner, Brenner, Ford, Monroe & Scott, Ltd.,
                  Chicago, Illinois.




                                  25